internal_revenue_service number release date index number ------------------------- ------------------- ------------------------------------------ -------------------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-121751-07 date october ------------------------------------ ----------------------------------------- legend legend distributing ------------------------------------------------------------------- ----------------------------------------------------------- distributing ----------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- controlled ------------------------------------------------------------------- ----------------------------------------------------------- llc ----------------------------------------------------------------------------------- merger partner ------------------------------------------------------------------- ----------------------------------------------------------- trust -------------------------------------------- ---------------------------------- ------------------------------------------------ --------------------------------------------------------------------- -------- -------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- plr-121751-07 merger agreement --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ business a --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- business b ------------------------------------------------------------------------------------------------------------------ business c -------------------------------------------------------------------------------------------------------------- state a state b state c state d state e a b c d e f g h date ------------------------ --------------------- ------------------ -------------- -------------- ----------- ----------- ---------- --------- ----- ---- --- ------------------------- the rulings contained in this letter are based on facts and representations this letter responds to your date request for rulings as to the federal plr-121751-07 date dear -------------------- income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the first distribution second distribution and external distribution each as defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of earnings_and_profits of distributing distributing distributing or controlled or any combination thereof see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing distributing distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing directly owns all of the outstanding_stock of distributing and distributing is a publicly traded holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of voting common_stock outstanding distributing common_stock distributing through its subsidiaries engages in business a and business b distributing has outstanding indebtedness including notes short-term commercial paper and bonds the distributing debt controlled distributing directly owns all of the outstanding_stock of distributing distributing engages in business a in state a state b state c state d and state e distributing directly owns all of the outstanding membership interests of llc a newly- formed entity that is disregarded for federal_income_tax purposes distributing will contribute to llc its business a assets and liabilities used in state a state c and state e the controlled business distributing has outstanding indebtedness including notes and bonds the distributing debt some of the distributing debt is intercompany debt owed to other members of distributing 3’s affiliated_group and or one or more disregarded entities wholly owned by distributing collectively the finance subsidiaries distributing 3’s management believes that the separation of the controlled financial information has been submitted which indicates that business a has plr-121751-07 in connection with the proposed transaction distributing formed controlled which has a single class of voting common_stock the controlled common_stock had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business from distributing 3’s other business segments will serve a number of corporate business purposes including to enhance each of distributing 3’s and controlled’s competitive positioning by allowing each to focus on its respective core business and to facilitate a proposed merger of controlled with merger partner a publicly-traded company engaged in business c merger partner is interested in acquiring the controlled business and certain other assets related thereto merger partner has a single class of common_stock the merger partner common_stock on date distributing controlled and merger partner entered into the merger agreement agreeing to undertake certain transactions described in further detail below been proposed collectively the proposed transaction distributing which will in turn contribute the controlled common_stock to distributing institutions the bank debt the proceeds from the bank debt will be used to pay the special distribution as defined below controlled in exchange for additional shares of controlled common_stock a cash distribution the special distribution and debt securities to be issued by controlled with a face_amount of approximately dollar_figureb and a term of years not less than c the controlled securities the first contribution distributing will deposit the cash proceeds of the special distribution in a segregated account and will not distribute such proceeds or dispose_of the controlled securities until after the external distribution and merger are complete llc may further contribute some or all of its assets and related liabilities to newly-formed wholly owned subsidiary corporations or limited_liability companies for what are represented to be valid business reasons the following steps have iii distributing will contribute all of the llc membership interests to controlled will borrow approximately dollar_figurea in cash from unrelated financial distributing will contribute all of the controlled common_stock to proposed transaction i ii v distributing will distribute all of the controlled common_stock to iv distributing will distribute all of the controlled common_stock to vi distributing will contribute to controlled certain additional assets and plr-121751-07 distributing the first distribution distributing the second distribution liabilities relating to the controlled business the second contribution immediately after the second contribution controlled will contribute the assets and related liabilities it received in the second contribution to a newly formed corporate subsidiary sub sub may further contribute some or all of these assets and related liabilities to newly- formed subsidiary corporations or limited_liability companies vii distributing will distribute all of the controlled common_stock pro_rata to the holders of distributing common_stock the external distribution distributing will effect the external distribution by delivering to an exchange agent on behalf of the distributing shareholders all of the outstanding shares of controlled common_stock which the agent will hold on behalf of the distributing shareholders for conversion into shares of merger partner common_stock pursuant to the merger described in step xi below special distribution to distributing or use the special distribution to repay distributing debt owed to unrelated third parties in either case as soon as practicable after the external distribution and merger are complete and in any event no later than d days following the first distribution distributing intends to distribute any proceeds from the special distribution to distributing and distributing will use all such proceeds as follows a to make distributions to its shareholders b to repurchase outstanding distributing common_stock and or c to repay distributing debt owed to unrelated third parties in each case within d days following the first distribution and pursuant to the plan_of_reorganization controlled securities received by it in the first contribution either a to the finance subsidiaries in exchange for intercompany debt obligations of distributing the internal debt exchange and or b to distributing distributing would then immediately distribute any controlled securities it receives to distributing each such distribution an internal distribution distributing intends to complete such distributions as quickly as practicable after the external distribution and merger are complete and in any event no later than d days following the first distribution the finance subsidiaries intend to transfer the controlled securities received in the internal debt exchange if any to distributing or a disregarded_entity wholly owned by distributing in exchange for cash and or debt owed by the finance subsidiaries to distributing or such entity as quickly as practicable or the finance subsidiaries may viii after the external distribution distributing will either distribute the after the external distribution distributing will distribute all of the ix x distributing will transfer all of the controlled securities received by it to plr-121751-07 transfer the controlled securities to other finance subsidiaries in exchange for cash and or as repayment of debt and such other finance subsidiaries would in turn transfer the controlled securities to distributing or a disregarded_entity wholly owned by distributing in exchange for cash and or as repayment of debt distributing after receiving the controlled securities from distributing to the extent the internal distributions occur and or from the finance subsidiaries to the extent the internal debt exchange occurs will then dispose_of the controlled securities in the external debt exchange as defined below as quickly as practicable an investment bank or a commercial bank or a group of investment banks or commercial banks the investment banks in exchange for distributing debt outstanding at the time of the external distribution which is expected to consist of commercial paper acquired by the investment banks as principals for their own account either in a direct issuance by distributing to the investment banks for cash or by purchases in the secondary market at least days prior to the external distribution the external debt exchange distributing expects to consummate the external debt exchange in accordance with an exchange_agreement entered into by it and the investment banks no sooner than days after the investment banks acquire the distributing debt pursuant to which the parties will agree to exchange an amount of distributing debt to be determined by the parties bargaining at arm’s-length for the controlled securities received by distributing following the external debt exchange distributing anticipates that the investment banks will sell the controlled securities they receive in the external debt exchange to unrelated third parties and into merger partner in a transaction qualifying as a statutory merger under applicable state law with merger partner surviving the merger except for cash received in lieu of fractional shares if any the shareholders of controlled will receive solely merger partner common_stock in exchange for their controlled common_stock any fractional shares of merger partner common_stock will be aggregated by the exchange agent and sold in the open market at then prevailing prices the proceeds from such sales will then be delivered to the controlled shareholders who would otherwise have received the fractional shares after the merger the former controlled shareholders will own approximately e of the outstanding merger partner common_stock and will own more than of the total combined voting power of all classes of stock of merger partner entitled to vote and more than of the total value of shares of all classes of stock of merger partner respect to all outstanding debt of controlled including the bank debt and the controlled securities xii as a result of the merger merger partner will become the obligor with immediately following the external distribution controlled will merge with xi plr-121751-07 in connection with the proposed transaction distributing controlled and merger partner have entered and will enter into several agreements relating to the separation of the controlled business from distributing distributing and distributing and certain continuing transactions between the companies including certain transitional agreements and a tax_sharing_agreement representations c d b no part of the consideration to be distributed by distributing will be no part of the consideration to be distributed by distributing will be the five years of financial information submitted on behalf of business a a other than the controlled securities indebtedness if any owed by distributing makes the following representations with respect to the first contribution and first distribution controlled to distributing after the first distribution will not constitute stock_or_securities received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing received by a security holder as an employee or in any capacity other than that of a security holder of distributing conducted by the distributing separate_affiliated_group sag is representative of the distributing sag’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the first distribution the distributing sag and the controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees the first distribution is being carried out for the corporate business_purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose of the earnings_and_profits of distributing or controlled or both distributing in the first contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are the first distribution is not used principally as a device for the distribution the fair_market_value of the assets transferred to controlled by h e g f j i k the total adjusted bases and the fair_market_value of the assets any liabilities assumed within the meaning of sec_357 by controlled in the controlled securities issued to distributing in the first contribution plr-121751-07 discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange transferred to controlled by distributing in the first contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 transferred by controlled to distributing that is to be distributed to the shareholders of distributing or transferred to creditors of distributing pursuant to the plan_of_reorganization the first contribution were incurred in the ordinary course of business and are associated with the assets being transferred will qualify as securities within the meaning of sec_361 property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property controlled and its subsidiaries has been or will be cancelled in connection with the first distribution other than the settlement of open intercompany account balances attributable to normal business operations of distributing and its subsidiaries prior to the first distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the first distribution except for the controlled securities and payables arising under transitional agreements or otherwise in the ordinary course of business deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 1’s excess_loss_account if any m no indebtedness between distributing and its subsidiaries and the income_tax_liability for the taxable_year in which investment_credit immediately before the first distribution items of income gain loss n o l r q p no two parties to the first distribution are investment companies as for purposes of sec_355 immediately after the first distribution no except for certain payments that will be made in connection with the tax plr-121751-07 with respect to its controlled common_stock will be included in income immediately before the first distribution to the extent required by regulations see sec_1_1502-19 sharing_agreement and certain service agreements that are transitional in nature payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the first distribution will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length defined in sec_368 and iv person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation in the internal debt exchange and ii repaid with the proceeds of the special distribution will not exceed the weighted quarterly average of the distributing debt for the month period ending on the close of business on date the last full business_day before the date on which distributing 3’s board_of directors initially discussed the potential disposition of the controlled business the sum of the distributing debt i exchanged for controlled securities the first distribution is not part of a plan or series of related transactions for purposes of sec_355 immediately after the first distribution no t u s x v y no part of the consideration to be distributed by distributing will be pursuant to the plan_of_reorganization distributing will distribute the the five years of financial information submitted on behalf of business a distributing makes the following representations with respect to the second plr-121751-07 special distribution proceeds to distributing and or use such proceeds to repay distributing debt held by unrelated third parties the special distribution proceeds will be held in a segregated account until they are used as described above distribution w other than the controlled securities that may be temporarily held by distributing pursuant to the internal distributions indebtedness if any owed by controlled to distributing after the second distribution will not constitute stock_or_securities received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing conducted by the distributing sag through distributing is representative of the present operations of the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted conducted by the controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees purpose of making possible the external distribution and is motivated in whole or substantial part by this corporate business_purpose distribution of the earnings_and_profits of distributing or controlled or both by distributing if any to distributing pursuant to the plan_of_reorganization such proceeds will be held in a segregated account until they are used as described above dd distributing will transfer the special distribution proceeds distributed to it bb the second distribution is being carried out for the corporate business the five years of financial information submitted on behalf of business a cc the second distribution is not used principally as a device for the aa following the second distribution the distributing sag and the z plr-121751-07 ee no indebtedness between distributing and its subsidiaries and ff gg immediately before the second distribution items of income gain loss no intercorporate debt will exist between distributing and controlled at hh except for certain payments that will be made in connection with the tax controlled and its subsidiaries has been or will be cancelled in connection with the second distribution other than the settlement of open intercompany account balances attributable to normal business operations of distributing and its subsidiaries prior to the second distribution the time of or subsequent to the second distribution except for the controlled securities and payables arising under transitional agreements or otherwise in the ordinary course of business deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 2’s excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the second distribution to the extent required by applicable regulations see sec_1_1502-19 sharing_agreement and certain service agreements that are transitional in nature payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the second distribution will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length defined in sec_368 and iv person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second kk for purposes of sec_355 immediately after the second distribution no for purposes of sec_355 immediately after the second distribution no no two parties to the second distribution are investment companies as jj ii ll the second distribution is not part of a plan or series of related mm the trust which was established for the primary purpose of providing distributing makes the following representations with respect to the second plr-121751-07 distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation contribution the external distribution and the external debt exchange special awards for heroic acts or other special meritorious service to the company or the community at large holds approximately f shares of distributing common_stock constituting less than g of the outstanding distributing common_stock distributing will cause the trust to dispose_of the merger partner common_stock received in the merger in exchange for the controlled common_stock received in the external distribution by the trust such stock received in the merger the retained common_stock and the receipt of such stock by the trust the retention as soon as practicable after the external distribution and in any event not later than six months after the external distribution by other shareholders of merger partner all times since its formation the external debt exchange indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities qq except for the receipt of controlled common_stock by holders of restricted distributing common_stock who have not made a valid election under sec_83 no part of the consideration to be distributed by distributing with respect to the distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing received by a security holder as an employee or in any capacity other than that of a security holder of distributing nn the retained common_stock will be voted in proportion to the votes cast pp other than the controlled securities to be held by distributing prior to oo the trust has been properly treated as a grantor_trust pursuant to sec_671 at rr no part of the consideration to be distributed by distributing will be tt the five years of financial information submitted on behalf of the uu following the external distribution the distributing sag and the ss the five years of financial information submitted on behalf of business a plr-121751-07 conducted by the distributing sag through distributing is representative of the present operations of the distributing sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted controlled sag will each continue the active_conduct of their respective businesses independently and with their separate employees vv the external distribution is being carried out for the corporate business purposes listed below and is motivated in whole or substantial part by one or more of these corporate business purposes i to enhance each of distributing 3’s and controlled’s competitive positioning by allowing each to focus on its respective core business ii to optimize the capital structure of controlled and increase the financial flexibility of distributing iii to facilitate the merger and iv to enhance the efficiency and effectiveness of controlled’s equity-linked compensation distribution of the earnings_and_profits of distributing or controlled or both distributing in the second contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange transferred to controlled by distributing in the second contribution each will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors and or shareholders in connection with the reorganization ww the external distribution is not used principally as a device for the yy the total adjusted bases and the fair_market_value of the assets xx the fair_market_value of the assets transferred to controlled by ccc the income_tax_liability for the taxable_year in which investment_credit aaa pursuant to the plan_of_reorganization distributing will use the special bbb the sum of the distributing debt i exchanged for controlled securities zz any liabilities assumed within the meaning of sec_357 by controlled in plr-121751-07 the second contribution were incurred in the ordinary course of business and are associated with the assets being transferred distribution proceeds if any distributed to it by distributing to repay distributing debt held by unrelated third parties and or to repurchase shares of distributing common_stock and or to make a distribution to distributing 3’s shareholders such proceeds will be held in a segregated account until they are used as described above in the external debt exchange and ii repaid with the proceeds of the special distribution will not exceed the weighted quarterly average of the distributing debt for the month period ending on the close of business on date the last full business_day before the date on which distributing 3’s board_of directors initially discussed the potential disposition of the controlled business property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property controlled and its subsidiaries has been or will be cancelled in connection with the external distribution other than the settlement of open intercompany account balances attributable to normal business operations of distributing and its subsidiaries prior to the external distribution the time of or subsequent to the external distribution except for the controlled securities and payables arising under transitional agreements or otherwise in the ordinary course of business deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 sec_1_1502-13 as published by t d and as currently in effect further distributing 3’s excess_loss_account if any with respect to its controlled common_stock will be included in income immediately before the external distribution to the extent required by applicable regulations see sec_1_1502-19 ddd no indebtedness between distributing and its subsidiaries and eee no intercorporate debt will exist between distributing and controlled at immediately before the external distribution items of income gain loss fff jjj iii for purposes of sec_355 immediately after the external distribution no ggg except for certain payments that will be made in connection with the tax hhh no two parties to the external distribution are investment companies as plr-121751-07 sharing_agreement and certain service agreements that are transitional in nature payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the external distribution will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length defined in sec_368 and iv person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation controlled will be a disqualified_investment_corporation as defined in sec_355 mmm other than the controlled securities and the bank debt the liabilities of controlled assumed within the meaning of sec_357 by merger partner will have been incurred in the ordinary course of business and will be associated with the assets being transferred distributing makes the following representations with respect to the merger kkk the external distribution is not part of a plan or series of related immediately after the external distribution neither distributing nor lll nnn controlled will not be an investment_company as defined in distributing and merger partner make the following representations with ppp the fair_market_value of the merger partner common_stock and cash in rrr neither merger partner nor any person related to merger partner within qqq at least of the proprietary interest in controlled will be exchanged for ooo controlled will not be under the jurisdiction of a court in a title or similar plr-121751-07 sec_368 and iv case under sec_368 respect to the merger lieu of fractional shares if any received by each controlled shareholder will be approximately equal to the fair_market_value of the controlled common_stock surrendered in the exchange thereof merger partner common_stock and will be preserved within the meaning of sec_1 e the meaning of sec_1_368-1 has any plan or intention directly or through any subsidiary_corporation to purchase any merger partner common_stock after the merger other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 see revrul_99_58 c b of the assets of controlled acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 will continue the active_conduct of the controlled business allocating transfer expenses and certain other transaction costs merger partner controlled and the controlled shareholders will pay their respective expenses if any incurred in connection with the merger merger partner that was issued acquired or will be settled at a discount sec_368 and iv partner will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by merger partner sss merger partner has no plan or intention to sell or otherwise dispose_of any ttt following the merger merger partner through its controlled_subsidiaries xxx the fair_market_value of the controlled assets to be transferred to merger vvv there is no intercorporate indebtedness existing between controlled and uuu except for certain customary provisions of the merger agreement www merger partner is not an investment_company as defined in zzz the payment of cash in lieu of fractional shares if any of merger partner yyy the merger will qualify as a statutory merger under applicable state law plr-121751-07 common_stock will be solely for the purpose of avoiding the expense and inconvenience to merger partner of issuing fractional shares and will not represent separately bargained-for consideration it is expected that the total cash consideration that will be paid_by the distribution agent to the shareholders of record of controlled pursuant to the merger agreement instead of issuing fractional shares will not exceed h of the total consideration that will be issued in the transaction to the controlled shareholders in exchange for their shares of controlled common_stock it is intended that no controlled shareholder of record will receive cash in an amount equal to or greater than the value of one full share of merger partner common_stock rulings controlled will not recognize any gain_or_loss on the first contribution distributing will not recognize any gain_or_loss on the first contribution based on the information submitted and the representations made we rule as controlled’s basis in each asset received in the first contribution will equal the follows on the first contribution and the first distribution the first contribution followed by the first distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 sec_357 and sec_361 b sec_1032 basis of that asset in the hands of distributing immediately before the transfer sec_362 include the period during which distributing held that asset sec_1223 sec_361 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the first distribution sec_355 include distributing 2’s holding_period for the distributing common_stock provided distributing 2’s holding_period in the controlled common_stock received will controlled’s holding_period in each asset received in the first contribution will distributing will not recognize any gain_or_loss on the first distribution earnings_and_profits if any will be allocated between distributing and plr-121751-07 that the distributing common_stock is held as a capital_asset on the date of the second distribution sec_1223 controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 provided that the controlled securities are transferred in an external debt exchange in connection with the proposed transaction as described above then under the intercompany_transaction regulations distributing distributing and other members of distributing 3’s affiliated_group will not recognize any income gain loss or deduction with respect to the controlled securities on the transfer of the controlled securities other than any i amount of income gain loss or deduction that offsets controlled’s corresponding amount of income gain loss or deduction upon the deemed satisfaction of the controlled securities ii deductions attributable to the fact that distributing debt or distributing debt may be redeemed at a premium iii income attributable to the fact that distributing debt or distributing debt may be redeemed at a discount iv interest_expense accrued with respect to distributing debt or distributing debt and v income gain deductions or loss realized on the transfer of the controlled securities in the internal debt exchange and the external debt exchange attributable to appreciation or depreciation in the controlled securities after the time they are acquired and prior to their disposition by distributing or distributing as the case may be basis determined at the time of the internal debt exchange in the controlled securities if the internal distributions occur distributing will obtain a basis determined under sec_301 in any controlled securities distributed to it by distributing in the first internal distribution determined at the time of such internal distribution distributing will obtain i a basis determined under sec_301 in any controlled securities distributed to it by distributing in the second internal distribution ii a cost_basis in any controlled securities acquired by distributing directly or through a disregarded_entity from the finance subsidiaries in exchange for cash or debt owed by the finance subsidiaries and iii to the extent a finance subsidiary participating in the internal debt exchange is a disregarded_entity wholly owned by distributing a cost_basis in any controlled securities deemed acquired by distributing through such entity in the internal debt exchange in each case determined at the time of the transaction in which distributing acquires directly or through a disregarded_entity the controlled securities follows on the second distribution distributing will not recognize any gain_or_loss on the second distribution sec_355 if the internal debt exchange occurs the finance subsidiaries will obtain a cost based on the information submitted and the representations made we rule as based on the information submitted and the representations made we rule as plr-121751-07 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of the controlled common_stock in the second distribution sec_355 distributing 3’s holding_period in the controlled common_stock received will include distributing 3’s holding_period for the distributing common_stock provided that the distributing common_stock is held as a capital_asset on the date of the second distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 follows on the second contribution and the external distribution the second contribution followed by the external distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the second contribution sec_357 and sec_361 b controlled will not recognize any gain_or_loss on the second contribution sec_1032 controlled’s basis in each asset received in the second contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period in each asset received in the second contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the external distribution sec_361 the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the controlled common_stock in the external distribution except for holders of restricted distributing common_stock who have not made a valid election under sec_83 sec_355 each distributing shareholder’s basis in a share of distributing common_stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing common_stock with respect to which the external distribution is made and the share plr-121751-07 of controlled common_stock or allocable portions thereof received with respect to the share of distributing common_stock in proportion to their fair market values if one share of controlled common_stock is received in respect of more than one share of distributing common_stock the basis of each share of distributing common_stock must be allocated to the shares of controlled common_stock received in a manner that reflects that to the extent possible a share of controlled common_stock is received in respect of shares of distributing common_stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock the shareholder may designate which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock provided the designation is consistent with the terms of the external distribution each distributing shareholder’s holding_period in the controlled common_stock received will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held as a capital_asset on the date of the external distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the retention is not in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax sec_355 follows on the merger the merger will qualify as a reorganization within the meaning of sec_368 provided that the merger qualifies as a statutory merger under applicable law controlled and merger partner will each be a_party_to_a_reorganization under sec_368 controlled will not recognize gain_or_loss on the transfer of its assets to merger partner and the assumption by merger partner of the liabilities of controlled including the controlled securities and the bank debt sec_361 merger partner will not recognize gain_or_loss on the receipt of controlled assets in exchange for merger partner common_stock sec_1032 merger partner’s basis in each asset received in the merger will equal the basis of that asset in the hands of controlled immediately before the merger sec_362 based on the information submitted and the representations made we rule as plr-121751-07 merger partner’s holding_period in each asset received in the merger will include the period during which controlled held that asset sec_1223 merger partner will succeed to and take into account those attributes of controlled described in sec_381 sec_381 and sec_1_381_a_-1 these items will be taken into account by merger partner subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no gain_or_loss will be recognized by shareholders of controlled on the receipt of merger partner common_stock in exchange for controlled common_stock sec_354 a controlled shareholder who receives cash in lieu of a fractional share will recognize gain_or_loss measured by the difference between the basis allocated to the fractional share transferred as determined below and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of the distribution sec_1221 and sec_1222 each controlled shareholder’s basis in the merger partner common_stock including fractional shares thereof received in the merger will be the same as the basis of the share or shares or allocable portions thereof of controlled common_stock exchanged therefore allocated in the manner described in sec_1_358-2 each controlled shareholder’s holding_period in the merger partner common_stock received in the merger will include the holding_period in the controlled common_stock exchanged therefore provided the controlled common_stock is held as a capital_asset on the date of the merger sec_1223 payments made between distributing and merger partner that i have arisen or will arise for a taxable_period ending on or before the date of the merger or for a taxable_period beginning before and ending after the date of the merger and ii will not become fixed and ascertainable until after the merger will be treated as occurring between distributing and controlled immediately before the external distribution rev_rul 1983_1_cb_84 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 tax character of later transaction will derive from earlier related transaction caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding whether the first distribution plr-121751-07 second distribution and external distribution i satisfy the business_purpose requirement of sec_1_355-2 ii are being used principally as a device for the distribution of earnings_and_profits of distributing distributing distributing or controlled or any combination thereof see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing distributing or controlled see sec_355 and sec_1_355-7 additionally no opinion is expressed regarding any_tax effects of the any pre- transaction restructuring procedural statements in accordance with the power_of_attorney on file in this office a copy of this ruling this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling letter will be sent to your authorized representatives _richard k passales richard k passales senior counsel branch office of associate chief_counsel corporate sincerely ______
